Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
 
Response to Amendment
	This Non-Final Office action is filed in response to Applicant Arguments/Remarks Filed 09/17/2020. 
Claims 1, 4, & 16 are amended.
Claims 5, 8-9, 13, & 17-20 are canceled. 
New Claims 23-28 are added. 
Claims 1-4, 6-7, 10-12, 14-16, & 21-28 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks filed 09/17/2020 that the prior art does not teach the limitations of, “at least one of the first and second 
	Response to Argument 1, Applicant’s arguments have been fully considered but are moot, as the scope of the claims have changed. Newly found priori art (U.S. Patent Publication Application NO. 20170032021 “Watanachote”, U.S. Patent Publication Application NO. 20160155096 “Choi”, U.S. Patent Publication Application NO. 20160189077 “Azmoon”) are applied to updated rejections. 

Claim Objections
Claims 14 & 15 objected to because of the following informalities:
Claims 14 & 15 improperly depend on claim 9, which is canceled in Claims filed 09/17/2020.  Appropriate correction is required. For the purpose of examination, Claims 14 & 15 will be interpreted as dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, 14-15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20140365885 “Carson”, in light of U.S. Patent Publication Application NO. 20170032021 “Watanachote”, and further in view of mySMS. (2013, September 19). Manage your texts faster with swiping gestures. mysms blog. https://blog.mysms.com/manage-your-texts-faster-with-swiping-gestures.html#:~:text=1)%20Swipe%20to%20the%20right,want%20to%20delete%20conversations%20fast. 

Claim 1:
Carson teaches a method, comprising: 
Analyzing (i.e. Fig. 5N, the directory structure divides the transcript into similar topics; para. [0153]), by one or more processors, a chronological transcript of messages (i.e. Fig. 5B-D, user device 104 displaying a transcription of a dialogue (or conversation) between the user and the DA in boxes 515, 514, and 513a; para. [0194]) exchanged as part of two or more distinct (i.e. it is noted that in a case where, “the content expiration time period expires, the contextual information related to the first instance of the DA is deleted from context history 352” allowing two instances with a digital assistant to occur without context history; para. [0109]) human-to-computer dialog sessions (i.e. Fig. 5N, shows user device 104 displaying the transcription of the dialogue from the first and second instances of the DA user interface divided into a dining topic 532 and a weather topic 533; para. [0228]) between at least one user (i.e. a user request; para. [0047]) and an automated assistant (i.e. Fig. 1, a digital assistant (DA); para. [0047]);	 grouping (i.e. the directory structure divides the transcript into similar topics; para. [0153]), by one or more of the processors, based on the analyzing (i.e. FIG. 5N shows the dialogue from the first and second instances of the DA user interface divided into a dining topic 532 and a weather topic 533; para. [0153]), a first plurality of messages of the chronological transcript (i.e. Fi g. 5N, button 534 is configured to maximize dining topic 532 so as to show at least a portion of the dialogue corresponding to the dining topic 532; para. [0154]) as a first subset that relates to performance by the user of a first task (i.e. Fig. 5N, a dining topic 532; para. [0153]) and a second plurality of messages of the chronological transcript (i.e. Fig. 5N, Weather topic 533 is currently maximized and displays at least a portion of the dialogue related to weather; para. [0154]) as a second subset that relates to performance by the user of a second task (i.e. Fig. 5N, a weather topic 533; para. [0154]), 
wherein  

each of the first and second subsets includes at least one natural language message input by the user (i.e. In box 523, the transcription displayed in FIG. 5FF includes the user's question from the first instance of the DA user interface, "What's the temperature in Charleston S.C. ?"; para. [0176]) and one natural language message provided by the automated assistant (i.e. In box 524, the transcription displayed in FIG. 5FF also includes the DA's response, "It's currently 80.degree. in Charleston, S.C.,” para. [0176]), and 
wherein the grouping is based at least in part on: 
timestamps associated with individual messages of the first and second subsets (i.e. In some embodiments, the first predetermined condition is a context expiration time period (e.g., one minute)… contextual information from a first instance of a DA is used in a second instance of the DA as long as the second instance of the DA is invoked within one minute of leaving the first instance of the DA; para. [0109]), 
or topics to which individual messages of the first and second subsets refer (i.e. the directory structure divides the transcript into similar topics; para. [0153]);
generating, by one or more of the processors, based on content of the first (i.e. Fig. 5E-F, the user asks the DA, "Show me nearby restaurants."… FIG. 5F illustrates the DA's response to the user's request within the DA user interface. The DA responds to the user's request by stating, "I found fifteen restaurants”; para. [0142-0143]) and second subsets of the chronological transcript of messages (i.e. Fig. 5L, the displayed transcription includes the user's question from the first instance of the DA user interface, "What's the temperature in Charleston S.C. ?"; para. [0152]) and the first (i.e. Fig. 5E, Show me nearby restaurants; para. [0142]) and second tasks (i.e. Fig. 5C, what’s the temperature in Charleston S.C.; para. [0152]), respective first (i.e. a list 517 of fourteen restaurants nearby the user's current location; para. [0142]) and second conversational metadata (i.e. Fig. 5L, the displayed transcription also includes the DA's response, "It's currently 80.degree. in Charleston, S.C.,"; para. [0152]) associated with the first (i.e. The DA responds to the user's request by stating, "I found fifteen restaurants . . . Fourteen of them are fairly close to you," which is transcribed in box 516; para. [0142]) and second subsets of the chronological transcript of messages (i.e. FIG. 5L, the displayed transcription includes the user's question from the first instance of the DA user interface… the displayed transcription also includes the DA's response; para. [0152]); 
wherein the first conversational metadata (i.e. a list 517 of fourteen restaurants nearby the user's current location; para. [0142]) causes one or more client computing devices to provide, via one or more output devices (i.e. Fig. 1, client-side portion 102a, 102b; para. [0049]) associated with the one or more client computing devices (i.e. Fig 1, User Device 104a, 104b), a first interactive element that conveys the first task (i.e. FIG. 5O, dining topic 532; para. [0153]), (i.e. The DA responds to the user's question with the aid of contextual information from the first instance of the DA user interface (e.g., weather context); para. [0151]) causes one or more of the client computing devices (i.e. Fig. 1, client-side portion 102a, 102b; para. [0049]) to provide, via one or more of the output devices (i.e. Fig 1, User Device 104a, 104b), a second interactive element that conveys the second task (i.e. Fig 5O, weather topic 533; para. [0153]), 
, 
While Carson teaches a first and second subset of the chronological transcript, Carson does not explicitly teach, 
 excludes one or more intervening messages of the chronological transcript
However, Watanachote teaches
wherein at least one of the first (i.e. para. [0088], Fig. 8, sub chat room 814) and second subsets (i.e. para. [0088], Fig. 8, Sub Chat room 816) excludes one or more intervening messages (i.e. para. [0139], “all of the posts relating to the first topic may be added to the first conversation stream while all of the posts relating to the second topic may be added to the second chat”, wherein it is noted that messages related to Stock A are excluded from Chat topic – Stock B) of the chronological transcript (i.e. para. [0085], Fig. 8, Conversation stream 804).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add excluding intervening messages of the chronological transcript, to Carson’s digital assistant with excluding messages unrelated to a topic in a conversation thread as taught by Watanachote. One would have been motivated to combine Watanachote with Carson and would have had a reasonable expectation of success as there is a need for a chat room that can support multiple streams of conversations simultaneously (Watanachote, para. [0003]).
While Carson teaches a first and second interactive element, Carson and Watanachote do not explicitly teach 
wherein swiping the first interactive element causes a first action to be performed en masse on the messages of the first subset of transcript messages related to the first task; 

However, mySMS teaches 
wherein swiping the first interactive element (i.e. para. [1) Swipe to the Right], it is noted “Alex Brown” is swiped on) causes a first action to be performed en masse (i.e. para. [1) Swipe to the Right], If you swipe to the right side on a conversation in the overview, you will notice the option to delete a thread) on the messages of the first subset of transcript messages related to the first task (i.e. it is noted that messages related to a conversation with ‘Alex Brown’ will be deleted); 
wherein swiping the second interactive element (i.e. para. [1) Swipe to the Right], it is noted that while “Alex Brown” is swiped on, a second interactive element is equivalent to any conversation) causes a second action to be performed en masse (i.e. para. [1) Swipe to the Right], If you swipe to the right side on a conversation in the overview, you will notice the option to delete a thread) on the messages of the second subset of transcript messages related to the second task (i.e. it is noted that messages related to any conversation that a user swipes right on will be deleted).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein swiping an interactive element causes a second action to be performed en masses on the messages of the subset of message related to a task, to Carson-Watanachote’s digital assistant interface with wherein swiping an interactive element causes a second action to be performed en 

Claim 7:
Carson, Watanachote, and mySMS teach the method of claim 1.
Carson further teaches wherein the grouping (i.e. FIG. 5N shows the dialogue from the first and second instances of the DA user interface divided into a dining topic 532 and a weather topic 533; para. [0153]) is further based on an outcome of the first task (i.e. dialogue corresponding to the dining topic 532 para. [0154]).  

Claim 11:
Carson, Watanachote, and mySMS teach the method of claim 1.
Carson further teaches wherein the first interactive element (i.e. Fig. 5N, Button 535; para. [0154]) includes one or more icons (i.e. Fig. 5N, box 523 & 524) associated with or contained in (i.e. the displayed transcription includes the user's question from the first instance of the DA user interface; para. [0152]) the first subset of the chronological transcript of messages (i.e. Fig. 5N, the DA's response to the user's request, which is transcribed in box 523, within the DA user interface. The DA responds to the user's request by stating, "It's currently 80.degree. in Charleston, S.C.," which is transcribed in box 524; para. [0146]).  

Claim 14:
 Carson, Watanachote, and mySMS teach the method of claim 9.
Carson further teaches wherein messages of the first subset of the chronological transcript of messages (i.e. FIG. 5N illustrates the second instance of the DA user interface in another embodiment including a collapsible directory structure for a transcript of a dialogue between the user and the DA; para. [0153]) are presented chronologically (i.e. it is noted in Fig. 5N, that weather topic 533 displays the portion of the dialogue related to weather from the first and second instances of the DA user interface in the order that is was asked from Fig 5I &5M; para. [0154]).  

Claim 15:
Carson, Watanachote, and mySMS teach the method of claim 9.
Carson further teaches wherein messages of the first subset of the chronological transcript of messages (i.e. FIG. 5N illustrates the second instance of the DA user interface in another embodiment including a collapsible directory structure for a transcript of a dialogue between the user and the DA; para. [0153]) are presented in an order or relevance (i.e. it is noted in Fig. 5N, that weather topic 533 displays the portion of the dialogue related to weather from the first and second instances of the DA user interface in the order that is was asked from Fig 5I &5M; para. [0154]).   
.
Claim 21:
Carson, Watanachote, and mySMS teach the method of claim 1.
mySMS further teaches
wherein the first or second action performed en masse on the messages of the first or second subset includes deleting the messages from the chronological transcript (i.e. para. [1) Swipe to the right], “Swipe right to delete a message”, wherein it is noted that swiping right will delete all the messages associated with a conversation thread).  

Claims 2-4, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20140365885 “Carson”, in light of U.S. Patent Publication Application NO. 20170032021 “Watanachote”, and further in view of mySMS, as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20140317502 “Brown”, as previously cited in Final rejection filed 07/06/2020.
Claim 2:
Carson, Watanachote, and mySMS teach the method of claim 1.
Carson, Watanachote, and mySMS do not explicitly teach further comprising 
identifying, by one or more of the processors, based on content of the first subset of the chronological transcript of messages, an outcome of the first task, wherein the first interactive element conveys the outcome of the first task.  
However, Brown teaches further comprising identifying (i.e. the conversation user interface may display an icon representing the shared information when the flight has been reserved; para. [0021]), by one or more of the processors (i.e. Fig. 1, Processors 106), based on content of the first subset of the chronological transcript of messages (i.e. a conversation between the virtual assistant and the user; para. [0021]), an outcome of the first task (i.e. the conversation user interface may display an information item that represents information that has been shared during a conversation between the virtual assistant and the user; para. [0020]), wherein the first interactive element (i.e. Fig. 2, The user may select the icon to view the flight reservation information; para. [0034]) conveys the outcome of the first task (i.e. the conversation item 122 may be displayed to represent the exchanged information and/or other information for the reservation; para. [0034]).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first interactive element conveys the outcome of the first task, to Carson-Watanachote-mySMS’s digital assistant interface with wherein the first interactive element conveys the outcome of the first task as taught by Brown. One would have been motivated to combine Brown with Carson-Watanachote-mySMS and would have had a reasonable expectation of success, in order to interface with a virtual assistant in an efficient manner, particularly when a mobile device is used that includes limited display space (Brown, para. [0001]).


Claim 3:
Carson, Watanachote, mySMS, and Brown teach the method of claim 2.
 (i.e. the user 104 and virtual assistant 112 have exchanged various pieces of information to reserve a flight; para. [0034]) comprises procurement of an item (i.e. reserving the flight; para. [0034]).  
  
Claim 4:
Carson, Watanachote, mySMS, and Brown teach the method of claim 2.
Brown further teaches wherein the first task (i.e. the user 104 and virtual assistant 112 have exchanged various pieces of information to reserve a flight; para. [0034]) comprises organizing an event (i.e. FIG. 2 illustrates an example conversation user interface that displays a conversation item for a future event associated with a user; para. [0004]), and the outcome of the first task (i.e. the user 104 and virtual assistant 112 have exchanged various pieces of information to reserve a flight; para. [0034]) comprises details associated with the organized event (i.e. the conversation item 202 may include an item 204 that provides a status of the flight; para. [0077]).  

Claim 6:
Carson, Watanachote, and mySMS teach the method of claim 1.
Carson, Watanachote, and mySMS do not explicitly teach
further comprising identifying, by one or more of the processors, based on content of the first subset of the chronological transcript of messages, a next step for completing the first task, wherein the first interactive element conveys the next step.  
(i.e. Fig. 1, the conversation user interface 118 may display a conversation item 120 that indicates what information has been obtained from the user 104 and what information is missing to perform a task; para. [0034]), by one or more of the processors (i.e. Fig. 1, processor 106), based on content of the first subset of the chronological transcript of messages (i.e. a conversation between the virtual assistant and the user; para. [0021]), a next step for completing the first task, wherein the first interactive element (i.e. Fig. 1, conversation item 120) conveys the next step (i.e. and what information is missing to perform a task (e.g., a check mark indicator indicates that the departure city has been identified, while the stippling indicator indicates that the return date is missing; para. [0034]).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first interactive element conveys the next step, to Carson-Watanachote-mySMS’s digital assistant interface with wherein the first interactive element conveys the next step as taught by Brown. One would have been motivated to combine Brown with Carson-Watanachote-mySMS and would have had a reasonable expectation of success, in order to interface with a virtual assistant in an efficient manner, particularly when a mobile device is used that includes limited display space (Brown, para. [0001]).

Claim 12:
Carson, Watanachote, and mySMS teach the method of claim 1.

However, Brown further teaches wherein the first interactive element (i.e. Fig. 2, the user may select the icon to view the flight reservation information; para. [0034]) includes one or more hyperlinks provided to the user by the automated assistant in one individual message (i.e. the response may include outputting content (e.g., outputting audio (an audible answer), video, an image, text, a hyperlink, etc.); para. [0038]) of the chronological transcript of messages (i.e. a conversation between the virtual assistant and the user; para. [0021]).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first interactive element includes one or more hyperlinks, to Carson-Watanachote-mySMS’s digital assistant interface with wherein the first interactive element includes one or more hyperlinks as taught by Brown. One would have been motivated to combine Brown with Carson-Watanachote-mySMS and would have had a reasonable expectation of success, in order to interface with a virtual assistant in an efficient manner, particularly when a mobile device is used that includes limited display space (Brown, para. [0001]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20140365885 “Carson”, in light of U.S. Patent Publication Application NO. 20170032021 “Watanachote”, and further in view of mySMS,  as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO. 20160260176 “Bernard”, as previously cited in Final rejection filed 07/06/2020.
Claim 10:
Carson, Watanachote, and mySMS teach the method of claim 1, 
While mySMS teaches a first or second action performed en masse on the messages of the first or second subset, neither Carson, Watanachote, nor mySMS teach
wherein the first or second action performed en masse on the messages of the first or second subset includes causing one or more other individual messages of the first subset to be presented in a first manner that is visually distinct from a second manner in which other messages of the chronological transcript of messages are presented.  
However, Bernard teaches wherein the first or second action performed en masse (i.e. the user can move a message (or thread) from the current collection to a different ("destination") collection; para. [0077]) on the messages of the first or second subset (i.e. Fig 7, a list of messages 724a-f… the list can be thread-based, with an initial message and one or more reply messages represented by a single list entry ; para. [0077]) includes causing individual messages of the first subset to be presented in a first manner (i.e. Fig. 7, message has been added to receipts collection 711; para. [0083]) that is visually distinct from a second manner (i.e. Fig. 7, the list entry in center pane 722 can include selected message information… a date/time 730 indicating when the message was sent or received; para. [0077]) in (i.e. it is noted in Fig. 7, that messages 724a-f are displayed according to, “a date/time 730 indicating when the message was sent or received; para. [0077]”) of messages are presented (i.e. message 724b has been removed from center pane 722, and counter 911 associated with receipts collection 711 has been incremented to indicate that a message has been added to receipts collection 711; para. [0083]).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add causing one or more other individual messages of the first subset to be presented in a first manner that is visually distinct from a second manner, to Carson-Watanachote-mySMS’s digital assistant interface with causing one or more other individual messages of the first subset to be presented in a first manner that is visually distinct from a second manner as taught by Bernard. One would have been motivated to combine Bernard with Carson-Watanachote-mySMS and would have had a reasonable expectation of success in order to allow a user to user to group related content items and view established groups of content items in an organized manner (Bernard, para. [0027]).

Claim 16 & 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20140365885 “Carson”, in light of U.S. Patent Publication Application NO. 20170032021 “Watanachote”, further in view of mySMS, and further in view of U.S. Patent Publication Application NO. 20160155096 “Choi”.
Claim 16:
	Carson teaches a system comprising one or more processors and memory operably coupled with the one or more processors (i.e. one or more processors and memory; para. [0006]), wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: 
analyze (i.e. Fig. 5N, the directory structure divides the transcript into similar topics; para. [0153]) a chronological transcript of messages (i.e. Fig. 5B-D, user device 104 displaying a transcription of a dialogue (or conversation) between the user and the DA in boxes 515, 514, and 513a; para. [0194]) exchanged as part of two or more distinct (i.e. it is noted that in a case where, “the content expiration time period expires, the contextual information related to the first instance of the DA is deleted from context history 352” allowing two instances with a digital assistant to occur without context history; para. [0109]) human-to-computer dialog sessions (i.e. Fig. 5N, shows user device 104 displaying the transcription of the dialogue from the first and second instances of the DA user interface divided into a dining topic 532 and a weather topic 533; para. [0228]) between at least one user (i.e. a user request; para. [0047]) and an automated assistant (i.e. Fig. 1, a digital assistant (DA); para. [0047]),
based on the analyzing (i.e. FIG. 5N shows the dialogue from the first and second instances of the DA user interface divided into a dining topic 532 and a weather topic 533; para. [0153]), group (i.e. the directory structure divides the transcript into similar topics; para. [0153]) a first plurality of messages of the chronological transcript (i.e. Fi g. 5N, button 534 is configured to maximize dining topic 532 so as to show at least a portion of the dialogue corresponding to the dining topic 532; para. [0154]) as a first subset that relates to performance by the user of a first task (i.e. Fig. 5N, a dining topic 532; para. [0153]) and a second plurality of messages of the chronological transcript (i.e. Fig. 5N, Weather topic 533 is currently maximized and displays at least a portion of the dialogue related to weather; para. [0154]) as a second subset that relates to performance by the user of a second task (i.e. Fig. 5N, a weather topic 533; para. [0154]), 
wherein  each of the first and second subsets includes at least one natural language message input by the user (i.e. In box 523, the transcription displayed in FIG. 5FF includes the user's question from the first instance of the DA user interface, "What's the temperature in Charleston S.C. ?"; para. [0176]) and one natural language message provided by the automated assistant (i.e. In box 524, the transcription displayed in FIG. 5FF also includes the DA's response, "It's currently 80.degree. in Charleston, S.C.," ; para. [0176]), and
 wherein the grouping is based at least in part on: 
timestamps associated with individual messages of the first and second subsets (i.e. In some embodiments, the first predetermined condition is a context expiration time period (e.g., one minute)… contextual information from a first instance of a DA is used in a second instance of the DA as long as the second instance of the DA is invoked within one minute of leaving the first instance of the DA; para. [0109]), 
(i.e. the directory structure divides the transcript into similar topics; para. [0153]); and
 generate, based on content of the first (i.e. Fig. 5E-F, the user asks the DA, "Show me nearby restaurants."… FIG. 5F illustrates the DA's response to the user's request within the DA user interface. The DA responds to the user's request by stating, "I found fifteen restaurants”; para. [0142-0143]) and second subsets of the chronological transcript of messages (i.e. Fig. 5L, the displayed transcription includes the user's question from the first instance of the DA user interface, "What's the temperature in Charleston S.C. ?"; para. [0152]) and the first (i.e. Fig. 5E, Show me nearby restaurants; para. [0142]) and second tasks (i.e. Fig. 5C, what’s the temperature in Charleston S.C.; para. [0152]), respective first (i.e. a list 517 of fourteen restaurants nearby the user's current location; para. [0142]) and second conversational metadata (i.e. Fig. 5L, the displayed transcription also includes the DA's response, "It's currently 80.degree. in Charleston, S.C.,"; para. [0152]) associated with the first (i.e. The DA responds to the user's request by stating, "I found fifteen restaurants . . . Fourteen of them are fairly close to you," which is transcribed in box 516; para. [0142]) and second subsets of the chronological transcript of messages (i.e. FIG. 5L, the displayed transcription includes the user's question from the first instance of the DA user interface… the displayed transcription also includes the DA's response; para. [0152]); 
wherein the first conversational metadata (i.e. a list 517 of fourteen restaurants nearby the user's current location; para. [0142]) causes one or more client (i.e. Fig. 1, client-side portion 102a, 102b; para. [0049]) associated with the one or more client computing devices (i.e. Fig 1, User Device 104a, 104b), a first interactive element that conveys the first task (i.e. FIG. 5O, dining topic 532; para. [0153]), (i.e. The DA responds to the user's question with the aid of contextual information from the first instance of the DA user interface (e.g., weather context); para. [0151]) causes one or more of the client computing devices (i.e. Fig. 1, client-side portion 102a, 102b; para. [0049]) to provide, via one or more of the output devices (i.e. Fig 1, User Device 104a, 104b), a second interactive element that conveys the second task (i.e. Fig 5O, weather topic 533; para. [0153]), 
, 

.  While Carson teaches a first and second subset of the chronological transcript, Carson does not explicitly teach, 
 excludes one or more intervening messages of the chronological transcript
However, Watanachote teaches
wherein at least one of the first (i.e. para. [0088], Fig. 8, sub chat room 814) and second subsets (i.e. para. [0088], Fig. 8, Sub Chat room 816) excludes one or more intervening messages (i.e. para. [0139], “all of the posts relating to the first topic may be added to the first conversation stream while all of the posts relating to the second topic may be added to the second chat”, wherein it is noted that messages related to Stock A are excluded from Chat topic – Stock B) of the chronological transcript (i.e. para. [0085], Fig. 8, Conversation stream 804).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add excluding intervening messages of the chronological transcript, to Carson’s digital assistant with excluding messages unrelated to a topic in a conversation thread as taught by Watanachote. One would have been motivated to combine Watanachote with Carson and would have had a reasonable expectation of success as there is a need for a chat room that can support multiple streams of conversations simultaneously (Watanachote, para. [0003]).
While Carson teaches a first and second interactive element, Carson and Watanachote do not explicitly teach 
wherein swiping the first interactive element causes a first action to be performed en masse on the messages of the first subset of transcript messages related to the first task; 

However, mySMS teaches 
wherein swiping the first interactive element (i.e. para. [1) Swipe to the Right], it is noted “Alex Brown” is swiped on) causes a first action to be performed en masse (i.e. para. [1) Swipe to the Right], If you swipe to the right side on a conversation in the overview, you will notice the option to delete a thread) on the messages of the first subset of transcript messages related to the first task (i.e. it is noted that messages related to a conversation with ‘Alex Brown’ will be deleted); 
wherein swiping the second interactive element (i.e. para. [1) Swipe to the Right], it is noted that while “Alex Brown” is swiped on, a second interactive element is equivalent to any conversation) causes a second action to be performed en masse (i.e. para. [1) Swipe to the Right], If you swipe to the right side on a conversation in the overview, you will notice the option to delete a thread) on the messages of the second subset of transcript messages related to the second task (i.e. it is noted that messages related to any conversation that a user swipes right on will be deleted).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein swiping an interactive element causes a second action to be performed en masses on the messages of the subset of message related to a task, to Carson-Watanachote’s digital assistant interface with wherein swiping an interactive element causes a second action to be performed en 
Carson, Watanachote, and mySMS do not explicitly teach
wherein the first and second conversational metadata collectively cause one or more of the client computing devices to simultaneously render the first and second interactive elements in an order that is ranked based on one or more signals other than chronology.  
However, Choi teaches
wherein the first (i.e. para. [0115], Fig. 8, conversation between the user A and the user B) and second conversational metadata (i.e. para. [0116], interpreting "send me a photo of Girls Generation if you take it" of the user C) collectively cause one or more of the client computing devices (i.e. para. [0116], device 1000) to simultaneously render the first (i.e. para. [0115], Fig. 8, "prepare for trip to Jeju island") and second interactive elements (i.e. para. [0116], transmit photo of Girls Generation to user C") in an order that is ranked based on one or more signals other than chronology (i.e. para. [0109], when an order of performing tasks is determined, the device 1000 may dynamically change the to-do list based on whether some of the tasks are performed).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to simultaneously render the first and 

Claim 23:
Claim 23 is the method claim of claim 16 and is rejected for similar reasons. 

Claim 24:
Carson, Watanachote, and mySMS teach the method of claim 1.
Carson, Watanachote, and mySMS do not explicitly teach
wherein the first and second conversational metadata collectively cause one or more of the client computing devices to simultaneously render the first and second interactive elements in an order that is ranked based on one or more signals other than chronology.  
However, Choi teaches
wherein the first (i.e. para. [0115], Fig. 8, conversation between the user A and the user B) and second conversational metadata (i.e. para. [0116], interpreting "send me a photo of Girls Generation if you take it" of the user C) collectively cause one or more of the client computing devices (i.e. para. [0116], device 1000) to (i.e. para. [0115], Fig. 8, "prepare for trip to Jeju island") and second interactive elements (i.e. para. [0116], transmit photo of Girls Generation to user C") in an order that is ranked based on one or more signals other than chronology (i.e. para. [0109], when an order of performing tasks is determined, the device 1000 may dynamically change the to-do list based on whether some of the tasks are performed).  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to simultaneously render the first and second interactive elements in an order that is ranked based on one or more signals other than chronology, to Carson-Watanachote-mySMS’s digital assistant interface with to simultaneously render the first and second interactive elements in an order that is ranked based on one or more signals other than chronology as taught by Choi. One would have been motivated to combine Choi with Carson-Watanachote-mySMS and would have had a reasonable expectation of success, in order to effectively determine his/her obligations (Choi, para. [0003]).

Claim 25:
Carson, Watanachote, mySMS, and Choi teach the method of claim 23.
Choi further teaches wherein the one or more signals include outcomes of the first and second tasks (i.e. para. [0109], the device 1000 may dynamically change the to-do list based on whether some of the tasks are performed).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20140365885 “Carson”, in light of U.S. Patent Publication Application NO. 20170032021 “Watanachote”, further in view of mySMS as applied to claim 1 above, and further in view of U.S. Patent Publication Application NO.  20050198143 “Moody”.
Claim 22:
Carson, Watanachote, and mySMS teach the method of claim 1.
While mySMS teaches a first or second action performed en masses on the messages of the first or second subset, neither Carson, Watanachote, nor mySMS teach
wherein the first or second action performed en masse on the messages of the first or second subset includes sharing the messages or saving the messages to a location that is different than the chronological transcript.  
However, Moody teaches, 
wherein the first or second action (i.e. "Reply to All in Thread,"; para. [0042]) performed en masse (i.e. reply module 140 may request a list of messages related to the selected message… The list of related messages may be stored in a temporary memory buffer (not otherwise illustrated) of email system 120; para. [0042]) on the messages of the first or second subset (i.e. it is noted in Fig. 2 that, a user may select another message from “list of message 224; para. [0028]”) includes sharing the messages or saving the messages to a location that is different (i.e. “The list of related messages may be stored in a temporary memory buffer (not otherwise illustrated) of email system 120; para. [0042]) than the chronological (i.e.  it is noted that the temporary memory buffer is different that the default “Threading service 110”, which “may include a database to store any type of data or information”; para [0028]).   
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the first or second action performed en masse on the messages of the first or second subset includes sharing the messages or saving the messages, to Carson-Watanachote-mySMS’s digital assistant interface with wherein the first or second action performed en masse on the messages of the first or second subset includes sharing the messages or saving the messages as taught by Moody. One would have been motivated to combine Moody with Carson-Watanachote-mySMS and would have had a reasonable expectation of success, in order perform an action on a list of messages related to the selected message (Moody, para. [0031]).

Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20140365885 “Carson”, in light of U.S. Patent Publication Application NO. 20170032021 “Watanachote”, further in view of mySMS, and further in view of U.S. Patent Publication Application NO. 20160155096 “Choi”, as applied to claim 23, and further in view of U.S. Patent Publication Application NO. 20160189077 “Azmoon”.
Claim 26:
 Carson, Watanachote, mySMS, and Choi teach the method of claim 23.
Carson, Watanachote, mySMS, and Choi do not explicitly teach 

However, Azmoon teaches
wherein the one or more signals include a number of participants in each of the first and second subsets (i.e. para. [0055], Fig. 10, the icon 1030 on the left may represent a member named Sara, and Sara may be assigned to the problem "PRB668").  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more signals include a number of participants in each of the first and second subsets, to Carson-Watanachote-mySMS-Choi’s digital assistant interface with wherein the one or more signals include a number of participants in each of the first and second subsets as taught by Azmoon. One would have been motivated to combine Azmoon with Carson-Watanachote-mySMS-Choi and would have had a reasonable expectation of success, in order to efficiently represent information in an organized structure (Azmoon, para. [0036]).

Claim 27:
Carson, Watanachote, mySMS, and Choi teach the method of claim 23.
Carson, Watanachote, mySMS, and Choi do not explicitly teach 
wherein the one or more signals include relative importance assigned to the first and second tasks.  
However, Azmoon teaches
(i.e. para. [0054], Figs. 10, The third lane 1006 includes a card 1010 that represents a problem with the identifier "PRB668", which has a priority of "High").  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the one or more signals include relative importance assigned to the first and second tasks, to Carson-Watanachote-mySMS-Choi’s digital assistant interface with wherein the one or more signals include relative importance assigned to the first and second tasks as taught by Azmoon. One would have been motivated to combine Azmoon with Carson-Watanachote-mySMS-Choi and would have had a reasonable expectation of success, in order to efficiently represent information in an organized structure (Azmoon, para. [0036]).

Claim 28:
 Carson, Watanachote, mySMS, and Choi teach the method of claim 23, 
Carson, Watanachote, mySMS, and Choi do not explicitly teach 
wherein the one or more signals include relative measures of task immediacy assigned to the first and second tasks.
wherein the one or more signals include relative measures of task immediacy assigned to the first and second tasks (i.e. para. [0038], each information element may have a unique display rank, such as 1, 2, 3, 4, or the information elements may have categorical display ranks, such as high, medium, and low).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171